Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,8 and 12, which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the rejection of Claim(s) 1 and similarly claims 8 and 20 Applicant asserts (pg. 8):
Applicant respectfully submits that claims 1-20 are not anticipated or obvious over the cited art. In support, Applicant respectfully submits that there is no disclosure or suggestion by Muratov of discontinuing the wireless charging phase of the wireless charger by suspending switching of the cited Muratov inverter switches Q1-Q4 before issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches, and one of the third and fourth switches, as claimed by Applicant.
And further asserts:
Indeed, this is readily seen from Muratov's flowchart (Figure 2) and supporting description which explicitly… without any disclosure or suggestion that the switching of Muratov's inverter switches Q1-Q4 is suspended or stopped to discontinue the wireless charging phase.
In response:
Examiner respectfully disagree. Claims 1 and similarly claims 8 and 12 does not claim discontinuing the wireless charging phase of the wireless charger by suspending switching before issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches, and one of the third and fourth switches.
Additionally in regards to Applicants remark that Muratov's does not provide “any disclosure or suggestion that the switching of Muratov's inverter switches Q1-Q4 is suspended or stopped to discontinue the wireless charging phase”, as can be seen from the rejection of 1 and similarly claims 8 and 12, the Examiner uses the combined teaching of Muratov, Murayama, and Covic to teach the claim language of claims 1, 8, and 12. 
Specifically, the Examiner states that:
Muratov discloses a wireless charging phase ([0029]- [0030]) and further discloses stopping switching of the first, second, third, and fourth switches as a means to discontinue energy transfer of the wireless charger during a resonance phase ([0035]-[0036] where during resonance switching of one or more switches of the inverter 3 occurs and energy transfer into matching network and transmit coil is inhibited by stopping the switching). Muratov does not specifically discloses discontinuing the wireless charging phase of the wireless charger by stopping switching of the first, second, third, and fourth switches.
However it would be obvious to one of ordinary skill in the art to discontinue the wireless charging phase in order to prevent overcharging the receiver. It would also be obvious to one of ordinary skill in the art for Muratov to use the same method used to discontinue energy transfer during resonance (i.e. stopping switching of the first, second, third, and fourth switches) to discontinue the wireless charging phase in order to prevent energy from the source and reverse currents from ground flowing into the transmit coil.
In regards to the rejection of Claim(s) 1 and similarly claims 8 and 20 Applicant asserts (pg. 8):
In addition, Muratov's depicted switching waveforms 61-62 (Figure 6)… never once disclosing or suggesting the claim requirement of an intervening step for issuing a current pulse to the resonant tank circuit by "closing one of the first and the second switches, and one of the third and fourth switches" in the inverter, as claimed. See, Muratov, Figure 6 and paragraph 46.
In response:
Claims 1, and similarly claims 8 and 12 does not claim "closing one of the first and the second switches, and one of the third and fourth switches" in the inverter as an intervening step.
Furthermore, the Examiner does not rely on Muratov alone but the combined teachings of Muratov and Murayama to teach claim language of claims 1,8 and 12 as specified below.
In regards to the rejection of Claim(s) 1 and similarly claims 8 and 20 Applicant asserts (pg. 9):
However, the rejection analysis simply does not address the claim requirement for "closing one of the first and the second switches, and one of the third and fourth switches, to issue a current pulse to the resonant tank circuit." This point is readily confirmed from the fact that the claim requirement of an issued "current pulse" is simply not addressed anywhere in the analysis of Murayama.
And further asserts:
Applicant respectfully submits that a prima facie showing of anticipation and obviousness has not been established, and therefore requests that rejections of the pending claims should be reconsidered and withdrawn.
And further asserts:
Applicant submits further that there is no prima facie showing that the cited art anticipates or makes obvious the claim requirement of "closing one of the first and the second switches, and one of the third and fourth switches, to issue a current pulse to the resonant tank circuit."
And further asserts:
By improperly ignoring the recited claim limitations or otherwise mischaracterizing the cited art disclosure, Applicant respectfully submits that a prima facie case of anticipation has not been established because the Examiner has the burden of pointing out where each and every element of the claimed invention, arranged as required by claim 8 is found in the Muratov reference, either expressly or under the principles of inherency.
In response:
Examiner respectfully disagree for the following reasons:
The examiner uses the combined teaching of Muratov and Murayama to teach at least one  of first, second switches, third or fourth switches to issue a current pulse (See rejection below).
Specifically, the Examiner uses Muratov to disclose closing at least one of the switches to issue a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 and [0046]). The Examiner further uses Murayama to issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth (where [0035],[0037]-[0039] of Murayama and Figs 2A and 2D produces a pulsating current).
Additionally claim language “to issue a current pulse to the resonant tank circuit” is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case Murayama circuit in Fig. 2A teaches claim language “closes one of the first and the second switches and one of the third and fourth” (where [0035],[0037]-[0039] of Murayama and Figs 2A and 2D produces a pulsating current). Therefore the combined teachings of Muratov and Murayama  meets the claim limitations of claims 1,8 and 12.
Lastly, as seen in the rejection of claims 1, and similarly claims 8 and 12, the examiner stated that it would be obvious to combine the teachings of Muratov, Murayama, Covic, and Beaver for the reasons set forth below.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Examiner Notes on claim interpretation
 In regard to claim language “Q-factor determination phase”, based on [0005] of the specification which recites:

“The Q-factor determination phase may extend only whilst all four switches are open (single-pole resonance state), or may encompass the single pole resonance state when all four switches are open together with the prior state when one of the first and the second switches is closed, along with one of the third and fourth switches (current pulse, also known as tank-priming, state).”

Examiner interprets a “Q-factor determination phase” as the phase or time when a resonant circuit freely resonant after being excited by a current pulse.
In regards to claim 7 and similarly claims 8-9 which recites: “connecting the resonant tank circuit and only the capacitor of the filter in a resonance network”
And in regards to claim 20 which recites: “wherein a resonance network comprising the resonant tank circuit and the capacitor of the filter is triggered by the issued current pulse to resonate during the Q-factor determination phase when the first to fourth switches are open.”
Based on [0034]-[0035]  and Fig. 5-7 of the specification, Examiner will interpret a “resonance network” as a circuit that freely resonates when excited by a current pulse. 
Therefore, Examiner will interpret “connecting the resonant tank circuit and only the capacitor of the filter in a resonance network” as the resonant tank circuit and capacitor freely resonating.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and similarly claims 8 and 12 recites “discontinuing the wireless charging phase of the wireless charger by stopping switching of the first, second, third, and fourth switches” is not supported in the specification and is therefore new matter.
Specifically, the above claim language can be interpreted as the wireless charging phase occurring concurrently during the Q-factor determination phase and then stopping the wireless charging phase when all switches are “off” (i.e from t0 to t2). The above claim language can also be interpreted as discontinuing the wireless charging phase by suspending switching of all four switches before issuing a current pulse with two of the four switches in a “closed” stated as admitted by the Applicant ( “i.e. “….discontinuing the wireless charging phase of the wireless charger by suspending switching of the cited Muratov inverter switches Q1-Q4 before issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches, and one of the third and fourth switches, as claimed by Applicant”. pg. 8 of Applicants remarks).
However, as seen in Fig. 6 [0034]-[0035] and as admitted by the applicant (i.e. “Starting from time t0, the wireless charger 400 enters a Q-factor determination phase”), time t0 of Fig. 6 shows the Q-factor determination phase occurring after the wireless charging phase wherein at least one switch is “on” before all switches S1-S4 are completely “off” (i.e. switching is stopped).
Therefore the specification does not support the wireless charging phase is discontinued by stopping switching of all four switches and does not support discontinuing the charging phase by stopping switching of all four switches before entering a Q-factor determination phase where one of the first and the second switches and one of the third and fourth switches are closed.
Claims 2-7, 9-11 and 13-20 are included in this rejection based on their dependence on claims 1,8 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726).

    PNG
    media_image1.png
    486
    868
    media_image1.png
    Greyscale

Fig. 3C of Muratov
As to claim 1, Muratov disclose a method for determining a quality factor of a wireless charger (Abstract e.g.  matching network and transmit coil are energized, and a resonance is excited and allowed to decay), wherein the wireless charger ([0029] FIG. 1 wireless power system 100) comprises an inverter (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage (Fig. 3C, VDC) and generate a PWM signal by switching first, second, third, and fourth switches of the inverter ([0035] switching one or more switches of the inverter 3 at suitable switching frequencies (i.e PWM signals) to transmit power to a wireless power receiver. Inverter in Fig. 3 has switches Q1-Q4 where each are configured to be switched to generate a PWM signal), a filter connected to the inverter (Fig. 3C Matching network 6 comprising Elements Cres1,Cres2, and Cres3 [0041]. Matching network 6 of Fig. 3C is a filter) and configured to receive the PWM signal and generate a filtered signal (Fig. 3C Matching network 6 facilitate wireless power delivery. Inverter 3 drives transmit coil 10 through the matching network 6. [0029]. As such matching network receives the PWM signal from the inverter), and a resonant tank circuit connected to the filter (Transmit coil 10 is represented by inductor Lres) and configured to receive the filtered signal (([0029] matching network 6 for driving the transmit coil 10) and provide wireless power to a receiver in a wireless charging phase of the wireless charger ([0029]- [0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11. The inverter 3 may be switched at a variety of suitable frequencies to transmit power to a receiver designed to receive wireless power), wherein the method comprises: 
 Muratov discloses a wireless charging phase ([0029]- [0030]) and further discloses stopping switching of the first, second, third, and fourth switches as a means to discontinue energy transfer of the wireless charger during a resonance phase ([0035]-[0036] where during resonance switching of one or more switches of the inverter 3 occurs and energy transfer into matching network and transmit coil is inhibited by stopping the switching), Muratov does not specifically discloses discontinuing the wireless charging phase of the wireless charger by stopping switching of the first, second, third, and fourth switches.
However it would be obvious to one of ordinary skill in the art to discontinue the wireless charging phase in order to prevent overcharging the receiver. It would also be obvious to one of ordinary skill in the art for Muratov to use the same method used to discontinue energy transfer during resonance (i.e. stopping switching of the first, second, third, and fourth switches) to discontinue the wireless charging phase in order to prevent energy from the source and reverse currents from ground flowing into the transmit coil.
Muratov further discloses closing at least one of the switches to issue a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046]);
Muratov further discloses stopping the switching in a Q-factor determination phase of the wireless charger ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2).
Muratov is not specifically clear that the issued current pulse to the resonant tank circuit is done by closing one of the first and the second switches and one of the third and fourth.
Murayama teaches issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth ([0037]-[0039] of Murayama shown in FIG. 2D, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements S3 and S4 are alternately turned ON/OFF, so that the inverter circuit 3 converts DC power at its input (further comprising a current signal [0035]) into AC power (Power is a function voltage and current). That is, each of the leg of the switching elements S1 and S2 and the leg of the switching elements S3 and S4 is operated by a pair of switching elements. Therefore the switching in Fig. 2D produces a pulsating current with the circuit of Fig. 2A).
It would have been obvious to a person of ordinary skill to issue a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama. 
Muratov is not specifically clear that the “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches nor teaches.
However Covic teaches opening the first to fourth switches to prevent energy to flow into the filter ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit, all the switches are open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.
As to claim 2, Muratov in view of Murayama in view of Covic teaches the method of claim 1, further comprising: connecting the inverter as a full-bridge type inverter by (Fig. 3C of Muratov. Inverter is full bridge):  series connecting the first switch and the second switch as a first branch (Q1,Q2 of Muratov); series connecting the third switch and the fourth switch as a second branch (Q3,Q4 of Muratov); and connecting the first branch and the second branch in parallel between a voltage supply and ground (Fig. 3C of Muratov).
As to claim 3, Muratov in view of Murayama in view of Covic teaches the method of claim 2, further comprising: receiving the supply voltage from the voltage supply (Fig. 3C of Muratov), alternately closing the first and second switches and alternately closing the third and fourth switches ([0039] and Fig. 2C of Murayama); and providing the PWM signal at a first node between the first switch and the second switch, and a second node between the third switch and the fourth switch ([0039] of Murayama FIG. 2C, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements 33 and 34 are alternately turned ON/OFF, so that the inverter circuit 3 converts the DC power into the AC power. That is, each of the leg of the switching elements 31 and 32 and the leg of the switching elements 33 and 34 is operated by a pair of switching elements).
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726) in view of Beaver (US 20180304755).
As to claim 4, Muratov in view of Murayama in view of Covic teaches the method of claim 1, further comprising: connecting the filter as a PI filter (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 is a PI filter) and teaches wherein the filtered signal is provided across the capacitor (Fig. 3C. Capacitor Cres3).
Muratov does not teach connecting the filter as a PI filter by: connecting a first terminal of an inductor to the inverter to receive the PWM signal; and connecting the capacitor to a second terminal of the inductor.
Beaver teaches a PI filter by: connecting a first terminal of an inductor to the inverter to receive the PWM signal (Fig. 2-3 inductor 214,314); and connecting the capacitor to a second terminal of the inductor (Fig. 2-3 inductor 214,314 connected to capacitor 208).
It would have been obvious to a person of ordinary skill in the art to modify the matching network of Muratov to connect a first terminal of an inductor to the inverter to receive the PWM signal; and connect a capacitor to a second terminal of the inductor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
As to claim 5, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4.
Muratov does not disclose/teach further comprising: connecting a first terminal of an additional inductor to the inverter; and connecting a second terminal of the additional inductor to the capacitor, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor.
Beaver teaches further comprising: connecting a first terminal of an additional inductor to the inverter (Fig. 2-3 inductor 220,316); and connecting a second terminal of the additional inductor to the capacitor (Fig. 2-3 inductor 220,316 connected to capacitor 208,314), wherein the inductor and the additional inductor are connected to opposite sides of the capacitor (Fig. 2-3 inductor 220,316 and 214,314 on opposing sides).
It would have been obvious to a person of ordinary skill in the art to modify the method of Muratov to connecting a first terminal of an additional inductor to the inverter; and connecting a second terminal of the additional inductor to the capacitor, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor, in order to filter out high frequency signals as taught by Beaver ( [0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
As to claim 6, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4, further comprising: connecting the resonant tank circuit (Lres) across the capacitor of the filter (Fig. 3C, Cres) to connect the resonant tank circuit to the filter (Fig. 3C of Muratov) by: providing an inductor coil to provide the wireless power (Fig. 3C and [0030] of Muratov coil 10) and connecting a second terminal of the inductor coil to the capacitor of the filter (Fig. 3C of Muratov showing second terminal of inductor Lres connected to Cres).
Muratov does not disclose/teach connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter.
Covic teaches connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter (Fig. 17 CG2s).
It would have been obvious to a person of ordinary skill in the art to modify the method of Muratov to include connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.

As to claim 7, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4, further comprising: connecting the resonant tank circuit and the capacitor of the filter into a resonance network by opening the first to fourth switches in the Q-factor determination phase of the wireless charger ([0036] and [0046] where Muratov teaches stopping the switching of inverter so that no power goes into the matching network, allowing the matching network and transmit coil to resonate freely.  Fig. 16-17 [0078] and [0107] of Covic where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit by opening all switches. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) 
As to claim 8, Muratov discloses a method for determining a quality factor of a wireless charger (Abstract e.g.  matching network and transmit coil are energized, and a resonance is excited and allowed to decay), wherein the wireless charger comprises: 
an inverter comprising first, second, third, and fourth switches (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage (Fig. 3C, VDC)  and generate a PWM signal at a first node and a second node ([0035] switching one or more switches of the inverter 3 suitable switching frequencies (e.g. PWM signals) to transmit power to a wireless power receiver);
a filter connected to the first and second nodes of the inverter (Matching network 6 comprising elements Cres1,Cres2, and Cres3. First and second nodes identified above [0041]) to receive the PWM signal and generate a filtered signal at a first terminal and a second terminal of a capacitor (Fig. 3C Vres2,Vres1 as first and second terminal of capacitor Cres. Matching network 6 facilitate wireless power delivery. Inverter 3 drives transmit coil 10 through the matching network 6. [0029]. As such matching network receives the PWM signal from the inverter); and 
a resonant tank circuit connected to the first and second terminals of the capacitor of the filter (Transmit coil 10 is represented by inductor Lres) to receive the filtered signal ([0029] matching network 6 for driving the transmit coil 10), and configured to provide wireless power at an inductor coil to a receiver ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11); and wherein the method comprises: 
Muratov discloses a wireless charging phase ([0029]- [0030]) and further discloses suspending switching of the first, second, third, and fourth switches of the inverter as a means to discontinue energy transfer of the wireless charger during a resonance phase ([0035]-[0036] where during resonance switching of one or more switches of the inverter 3 occurs and energy transfer into matching network and transmit coil is inhibited by stopping the switching), Muratov does not specifically  discloses discontinuing a wireless charging phase of the wireless charger by suspending switching of the first, second, third, and fourth switches of the inverter.
However it would be obvious to one of ordinary skill in the art to discontinue the wireless charging phase in order to prevent overcharging the receiver. It would also be obvious to one of ordinary skill in the art for Muratov to use the same method used to discontinue energy transfer during resonance (i.e.  suspending switching of the first, second, third, and fourth switches) to discontinue the wireless charging phase in order to prevent energy from the source and reverse currents from ground flowing into the transmit coil.
issuing a current pulse to the resonant tank circuit by closing at least one of the switches ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046]); 
and in a Q-factor determination phase of the wireless charger, connecting the resonant tank circuit and only the capacitor of the filter in a resonance network ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating).
Muratov is not specifically clear that the issued current pulse to the resonant tank circuit is done by closing one of the first and the second switches and one of the third and fourth.
Murayama teaches issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth ([0037]-[0039] of Murayama shown in FIG. 2D, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements S3 and S4 are alternately turned ON/OFF, so that the inverter circuit 3 converts DC power at its input (further comprising a current signal [0035]) into AC power (Power is a function voltage and current). That is, each of the leg of the switching elements S1 and S2 and the leg of the switching elements S3 and S4 is operated by a pair of switching elements. Therefore the switching in Fig. 2D produces a pulsating current).
It would have been obvious to a person of ordinary skill to issue a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama. 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726).
As to claim 9, Muratov in view of Murayama in view of Covic teaches the method of claim 8, further comprising: connecting the inverter as a full-bridge type inverter (Fig.1, 3C of Muratov Inverter is full bridge) by connecting a first branch comprising series connected first and second switches (Q1,Q2) and a second branch comprising series connected third and fourth switches (Q3,Q4) in parallel between the voltage supply and ground (Fig. 3C of Muratov). 
Muratov further discloses stopping the switching in a Q-factor determination phase of the wireless charger to connect the resonant tank circuit and only the capacitor of the filter in the resonance network ([0036] and [0046] the switching may be stopped in step S2, and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil so that the matching network and transmit coil can resonate freely and is allowed to freely decay in step S2. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating).
Muratov does not disclose closing one the first and second switches and closing one of the third and fourth switches to provide the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch.
Murayama teaches closing one the first and second switches and closing one of the third and fourth switches to provide the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch ([0037]-[0039] of Murayama shown in FIG. 2D, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements S3 and S4 are alternately turned ON/OFF, so that the inverter circuit 3 converts DC power at its input (further comprising a current signal [0035]) into AC power (Power is a function voltage and current). That is, each of the leg of the switching elements S1 and S2 and the leg of the switching elements S3 and S4 is operated by a pair of switching elements. Therefore the switching in Fig. 2D produces a pulsating current).
It would have been obvious to a person of ordinary skill in the art for the current pulse provided by Muratov to be provided by closing one the first and second switches and closing one of the third and fourth switches, providing the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama 

Muratov does not specifically state/is not specifically clears that the cited “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches.
However, Covic teaches opening the first to fourth switches ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit all the switches open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.
As to claim 11, Muratov in view of Murayama in view of Covic teaches the method of claim 8, further comprising: connecting an inductor coil across the capacitor of the filter to connect the resonant tank circuit to the first and second terminals of the capacitor of the filter to receive the filtered signal (Fig. 3C of Muratov Lres and Cres); and series connecting the inductor coil and the capacitor of the resonant tank circuit with a current sensor (Fig. 1 and [0037] currents measured at transmit coil 10), wherein the current sensor is configured to generate a current signal indicative of a current flowing through the inductor coil ([0046] and Fig. 6 shows current through inductor LRes. It is well known to one of ordinary skill in the art that current measured through an inductor is placed in series with the inductor)
Muratov does not disclose/teach series connecting an inductor coil and a capacitor across the capacitor of the filter; wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter
Covic teaches series connecting an inductor coil and a capacitor across the capacitor of the filter to receive the filtered signal (Fig. 17 CG2s); wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter (Fig. 17 CG2s).
It would have been obvious to a person of ordinary skill in the art to modify the resonant tank circuit of Muratov to include series connecting an inductor coil and a capacitor across the capacitor of; wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) in view of Beaver (US 20180304755).
As to claim 10, Muratov in view of Murayama teaches the method of claim 8, further comprising: connecting the filter as a PI filter (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 is a PI filter)
Muratov does not teach connecting the PI filter by: connecting a first terminal of an inductor to the first node of the inverter to receive the PWM signal; and connecting the capacitor to a second terminal of the inductor.
Beaver teaches PI filter by: connecting a first terminal of an inductor to the first node of the inverter to receive the PWM signal (Fig. 2-3 inductor 214,314); and connecting a capacitor to a second terminal of the inductor (Fig. 2-3 inductor 214,314 connected to capacitor 208).
It would have been obvious to a person of ordinary skill in the art to modify the matching network of Muratov to connecting a first terminal of an inductor to the inverter to receive the PWM signal; and connecting a capacitor to a second terminal of the inductor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Beaver (US 20180304755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726).
As to claim 12,  Muratov disclose a wireless charger ([0029] FIG. 1 wireless power system 100), comprising:
 an inverter (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage from a voltage supply (Fig. 3C, VDC) and generate a PWM signal ([0035] switching one or more switches of the inverter 3 at suitable switching frequencies (i.e PWM signals) to transmit power to a wireless power receiver); 
wherein the inverter comprises a first branch (Q1,Q2) and a second branch (Q3,Q4) that are connected in parallel between the voltage supply and ground (Fig. 3C of Muratov); and 
wherein the first branch comprises first and second series connected switches (Q1,Q2) , the second branch comprises third and fourth series connected switches(Q3,Q4) ;
 a filter connected to the inverter to receive the PWM signal and is configured to generate a filtered signal (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 [0041]. Fig. 3C inverter 3 drives a transmit coil 10 through a matching network 6. Matching network 6 may facilitate wireless power delivery by presenting a suitable impedance to the inverter 3 [0029]. As such Matching network receives the PWM signal from the inverter), wherein the filter comprises a capacitor (Matching network 6 comprising Elements Cres3 [0041]); 
a resonant tank circuit connected across the capacitor of the filter (Transmit coil 10 is represented by inductor Lres) to receive the filtered signal ([0029] Matching network 6 may facilitate wireless power delivery by presenting a suitable impedance to the inverter 3. the matching network 6 for driving the transmit coil 10), wherein the resonant tank circuit is configured to provide wireless power to a receiver located within a charging area of the wireless charger in a wireless charging phase ([0029]- [0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11. The inverter 3 may be switched at a variety of suitable frequencies to transmit power to a receiver designed to receive wireless power); and
 a controller (controller 5 with signal generator 9) connected to the first to fourth switches of the inverter ([0029] The controller 5 may controls signal generator 9 to drive the inverter 3 with signals of a selected wireless power transmission frequency. As an example, the inverter 3 may be switched at a frequency between 100 and 205 kHz to transmit power to a wireless power receiver. As such the controller is connected to at least one switch. However, it would be obvious to one of ordinary skill in the art for the controller to be connected to all four switches in order to reduce the number of components in the system), and is configured to: 
Muratov discloses a wireless charging phase ([0029]- [0030]) and further discloses a controller configured to stop switching of the first to fourth switches as a means to discontinue energy transfer of the wireless charger during a resonance phase ([0035]-[0036] where during resonance switching of one or more switches of the inverter 3 occurs and energy transfer into matching network and transmit coil is inhibited by stopping the switching), Muratov does not specifically discloses controller configured to discontinue the wireless charging phase of the wireless charger by stopping switching of the first to fourth switches.
However it would be obvious to one of ordinary skill in the art to discontinue the wireless charging phase in order to prevent overcharging the receiver. It would also be obvious to one of ordinary skill in the art for Muratov to use the same method used to discontinue energy transfer during resonance (i.e. stopping switching of the first, second, third, and fourth switches) to discontinue the wireless charging phase in order to prevent energy from the source and reverse currents from ground flowing into the transmit coil.
Muratov further discloses the controller configured to close one of the switches, to issue a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046])
Muratov further discloses the controller configured to stop the switching in a Q-factor determination phase of the wireless charger ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2).
 Muratov does not teach wherein the filter comprises an inductor connected to the capacitor.
Beaver teaches wherein the filter comprises an inductor connected to the capacitor (Fig. 2-3 inductor 214,314).
It would have been obvious to a person of ordinary skill in the art to modify the Filter of Muratov to comprise an inductor connected to the capacitor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
Muratov is not specifically clear that the issued current pulse to the resonant tank circuit is done by closing one of the first and the second switches and one of the third and fourth.
Murayama teaches issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth ([0037]-[0039] of Murayama shown in FIG. 2D, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements S3 and S4 are alternately turned ON/OFF, so that the inverter circuit 3 converts DC power at its input (further comprising a current signal [0035]) into AC power (Power is a function voltage and current). That is, each of the leg of the switching elements S1 and S2 and the leg of the switching elements S3 and S4 is operated by a pair of switching elements. Therefore the switching in Fig. 2D produces a pulsating current).
It would have been obvious to a person of ordinary skill in the art to issue a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth, as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama.
 Muratov is not specifically clear that the “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches.
However Covic teaches opening the first to fourth switches ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit all the switches open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.
As to claim 13, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the inverter is configured to provide the PWM signal ([0039] of Murayama s shown in FIG. 2C) at a first node between the first switch and the second switch (Fig. 3C above), and a second node between the third switch and the fourth switch (Fig. 3C above); and wherein the filter is connected to the first node and the second node of the inverter to receive the PWM signal (Fig. 3C above showing filter connected to first and second nodes)
As to claim 14, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 13, wherein the inductor has a first terminal connected to the first node, and a second terminal connected to the capacitor (Fig. 2-3 of Beaver inductor 214,314).
As to claim 15, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 13, wherein the filter comprises an additional inductor having a first terminal connected to the second node and a second terminal connected to the capacitor (Fig. 2-3 of Beaver inductor 220,316);
As to claim 16, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 15, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor (Fig. 2-3 inductor 220,316 and 214,314 on opposing sides).
As to claim 17, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the resonant tank circuit comprises an inductor coil (Lres) and wherein the inductor coil is configured to provide the wireless power ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11), wherein the inductor coil of the resonant tank circuit is series connected with a capacitor (Fig. 17 CG2s of Covic).
It would have been obvious to a person of ordinary skill in the art to modify the filter of Muratov to include wherein the inductor coil of the resonant tank circuit is series connected with a capacitor, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.
As to claim 18, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 17, a current sensor to generate a current signal indicative of a current flowing through the inductor coil (Fig. 1 and [0037] currents measured at transmit coil 10. [0046] and Fig. 6 shows current through inductor LRes. It is well known to one of ordinary skill in the art that current measured through an inductor is placed in series with the inductor) wherein the current sensor, the inductor coil and the capacitor of the resonant tank circuit are series connected (Ires and [0037][0046] of Muratov teaches inductor coil and current sensor is series connected. Covic teaches the inductor coil and the capacitor of the resonant tank circuit are series connected. As such, the combined teachings of Muratov and Covic will render the current sensor and the inductor coil of Muratov in series and the capacitor of the resonant tank circuit of Covic.
As to claim 19, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the controller is configured to alternately close the first and second switches, and alternately close the third and fourth switches, to generate the PWM signal ([0039] of Murayama shown in FIG. 2C).
As to claim 20, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein a resonance network comprising the resonant tank circuit (Lres) and the capacitor of the filter (Cres) is triggered by the issued current pulse to resonate during the Q-factor determination phase when the first to fourth switches are open ([0036] and [0046] where Muratov teaches stopping the switching of inverter so that no power goes into the matching network, allowing the matching network and transmit coil to resonate freely.  Fig. 16-17 [0078] and [0107] of Covic where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit by opening all switches).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
		
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859